Citation Nr: 1029938	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of multiple meniscectomies with laxity of the 
right knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with limitation of motion, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from September 1973 until 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The Veteran is seeking evaluation of two ratings for service 
connected disabilities of the right knee.  At a May 2010 hearing 
before the undersigned, the Veteran stated that his right knee 
disabilities have become worse in the last year.  The Board notes 
that the Veteran's last VA examination was in August 2006 and in 
order to assess his current level of disability, a new 
examination must be conducted.  The Board also notes that the 
most recent treatment records associated with the Veteran's 
claims file date to August 2008.

The Veteran's recent treatment records, if any, should be 
associated with the claims file.  Following this, a VA 
examination should be conducted in order to assess the Veteran's 
current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  A search of VA medical records is to be 
conducted and any post-August 2008 treatment 
records relating to the right knee are to be 
associated with the claims file.  If no such 
records may be located, a notation to that 
effect is to be placed in the claims file.

2.  Following the above development, the Veteran 
is to be scheduled for a VA examination of his 
right knee, and the Veteran's claims file is to 
be made available for the examiner's review.

The examiner is asked to address the 
following:

a). Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or painful 
motion (supported by adequate pathology 
and evidenced by the visible behavior 
of the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination, or pain 
on movement, swelling or atrophy.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  The examiner 
should also address whether there is 
additional loss of motion associated 
with flare-ups or on repetitive use.

b). Whether there is recurrent 
subluxation or lateral instability that 
is slight, moderate or severe.

3.  After the above development is completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

